         Case
          Case1:20-cv-05282-BCM
               1:20-cv-05282-BCM Document
                                  Document17-1
                                           18 Filed
                                               Filed01/15/21
                                                     01/13/21 Page
                                                               Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
SCOTT W HARRISON,                                                                       1/15/21


                                              Plaintiff,          PROPOSED REVISED
                                                                  SCHEDULING ORDER
                      - against -


COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                                               Defendant.
--------------------------------------------------------------X


In accordance with the Court’s scheduling order, and Plaintiff’s request for its extension of time,

Plaintiff respectfully proposes the revised scheduling order: the scheduling order is revised as follows:



1. On or before 1/28/21, counsel for Plaintiff must send a written proposal for settlement to

    counsel for the Commissioner.
                                                              March 1, 2021
2. If the case cannot be resolved, no later than 30 after Plaintiff’s settlement proposal is due, the

   parties shall file a joint letter advising the court that no settlement can be reached.
                               April 1, 2021
3. No later than 30 days after the parties’ joint letter is due, Plaintiff shall file his motion for

    judgment on the pleadings.

4. The Commissioner shall file her response to the motion for judgment on the pleadings no
                                                       June 1, 2021
   later than 60 days after Plaintiff’s motion is due.
                   June 22, 2021
5. No later than 21 days after the Commissioner’s response is due, Plaintiff shall file any reply.




                                                           1
       Case
        Case1:20-cv-05282-BCM
             1:20-cv-05282-BCM Document
                                Document17-1
                                         18 Filed
                                             Filed01/15/21
                                                   01/13/21 Page
                                                             Page22ofof22




Dated: Newburgh, NY
       January 13, 2021


 Respectfully submitted,

                                           __________s/_____________
                                           JOSEPHINE GOTTESMAN
                                           Attorney for Plaintiff
                                            Dennis Kenny Law
                                            288 North Plank Rd
                                            Newburgh, NY 12550
                                            Tel: 845-566-4400
                                            Fax: 845-569-0111
                                            e-mail: jgottesman@denniskennyssdlaw.com




Cc: Susan D. Baird                         SO ORDERED.
    Assistant U.S. Attorney
     Southern District of NY
     86 Chambers St., 3d Floor             __________________
     New York, NY 10007                    Barbara Moses, U.S.M.J.
                                           January 15, 2021




                                       2
